DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaura et al. (US20210242754, “Yamaura”).
Re claim 1, Yamaura discloses an electric actuator assembly comprising: 
a brush card assembly 21 provided with a brush card part (figs 1-2, para [0021]) in which a plurality of terminals 23, 24 is molded through insert injection molding (figs 1-1, para [0027]); 
a motor assembly 10 (figs 1-2, para [0024]) coupled to the brush card assembly 21 and electrically connected thereto (fig 1, para [0025]-[0026]); and 
a housing 41 (figs 1-2 & 5, para [0028]-[0030]) provided with a coupling part into which the brush card assembly 21 is inserted (figs 1-2, 5 & below, para [0028]), having a circuit board 72 (figs 1-2 & 5, para [0034]) provided with a connector (figs 1-2, para [0037], connector not shown but is provided in opening 53), and having a gear assembly for receiving power from the motor assembly 10 (fig 1, para [0029]) and transmitting the power to outside (fig 1, para [0024]), the circuit board 72 and the gear assembly being installed inside the housing 41 (figs 1-2 & 5, para [0034]), 
wherein terminal holes 51, 52 (figs 2-5) through which the plurality of terminals 23, 24 passes (figs 2-5, para [0032]-[0033]) and a coupling hole (figs 1-2 & below, para [0028], opening in 41 that 21 is inserted) into which a part of the brush card part 21 is inserted (figs 1-2 & below, para [0028]) are separately provided in the coupling part (figs 1-2, 5 & below).

    PNG
    media_image1.png
    345
    730
    media_image1.png
    Greyscale

Re claim 2, Yamaura  discloses claim 1 as discussed above and further discloses the brush card part comprises: 
a component seating part integrally provided with the plurality of terminals 23, 24 molded through the insert injection molding (figs 2 & below, para [0027], component seating part is part of 21 which is molded w/ 23, 24; component seating part forms base to seat components like brushes), the component seating part having an installation space formed such that a first side thereof is open (figs 1-2 & below, opening for shaft 14/commutator 18 to be inserted as shown in fig 1); and 
an insertion column provided with a shaft insertion hole communicating with the installation space in the component seating part (figs 1-2 & below), the insertion column protruding in a cylindrical shape (figs 2 & below), wherein the plurality of terminals 23, 24 extends parallel to a direction in which the insertion column protrudes (figs 2 & below).

    PNG
    media_image2.png
    406
    518
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 3-7  are rejected under 35 U.S.C. 103 as being unpatentable over Yamaura in view of Aoki et al. (US5717271, “Aoki”).
Re claim 3, Yamaura  discloses claim 2 as discussed above and further discloses each of the plurality of terminals 23, 24 comprises: a contact part extending parallel to the insertion column from the component seating part (fig 2).
Yamaura is silent with respect to:
a body extending perpendicular to an extending direction of the contact part and integrally formed with the component seating part; and a connection part being perpendicular to an extending direction of the body, extending parallel to the contact part, and being in electrical contact with the motor assembly.
Aoki discloses a body 35, 39 extending perpendicular to an extending direction of the contact part 37, 41 (figs 4-5 & below); and a connection part 36, 40 being perpendicular to an extending direction of the body 35, 39 (figs 4-5 & below), extending parallel to the contact part 37, 41 (figs 4-5 & below), and being in electrical contact with the motor assembly (figs 3-4, col 7, lns 46-67 & col 8, lns 6-15).

    PNG
    media_image3.png
    385
    554
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of terminals of Yamaura to comprise a body extending perpendicular to an extending direction of the contact part; and a connection part being perpendicular to an extending direction of the body, extending parallel to the contact part, and being in electrical contact with the motor assembly, as disclosed by Aoki, in order to provide electrical connection between the contact parts and brushes, when the brushes are located at different position with respect to the contact parts, as demonstrated by Aoki. It is pointed out that Yamaura in view of Aoki disclose the body is integrally formed with the component seating part, since Yamaura discloses the terminals 23, 24 are integrally formed with the brush holder assembly 21 and thereby integrally formed with the component seating part; and Aoki discloses the body 35, 39 is molded with the brush holder (col 4, lns 65-67 to col 5,lns 1-5).
Re claim 4, Yamaura in view of Aoki disclose claim 3 as discussed above. Yamaura is silent with respect to each body of the plurality of terminals is formed in an arc shape, and at least two or more bodies of the terminals are gathered to form a circle along an edge of the installation space.
Aoki discloses each body 35 of the plurality of terminals is formed in an arc shape (figs 4-5), and at least two or more bodies 35 of the terminals are gathered to form a circle along an edge of the installation space 12 (fig 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each body of the plurality of terminals of Yamaura in view of Aoki  to be formed in an arc shape, and at least two or more bodies of the terminals are gathered to form a circle along an edge of the installation space, as disclosed by Aoki, in order to provide electrical connection between the contact parts and brushes, when the brushes are located at different position with respect to the contact parts, as demonstrated by Aoki. 
Re claim 5, Yamaura in view of Aoki disclose claim 4 as discussed above. Yamaura further discloses the housing 41 comprises: 
a lower body having a lower space formed therein (figs 1-2, 5 & below) and in which the circuit board 71 and the gear assembly are seated in the lower space (figs 1-2, 5 & below); and 
an upper body having an upper space formed therein (figs 1-2, 5 & below) communicating with the coupling hole by being integrally formed with the coupling part (figs 1-2, 5, para [0028], above for claim 1 & below), the upper body being coupled to the lower body (figs 1-2, 5 & below), wherein in the upper space, a plurality of support ribs (figs 3-4, para [0038] & [0041], 54a-c; or alternatively the plurality of support ribs are formed by 91 in figs 9-10) protrudes adjacent to the coupling part to support a plurality of contact parts 23 respectively passing through the terminal holes 51, 52 (figs 3-4 or 9-10).

    PNG
    media_image4.png
    501
    629
    media_image4.png
    Greyscale

Re claims 6 and 7, Yamaura in view of Aoki disclose claim 5 as discussed above. Yamaura further discloses the plurality of support ribs protrudes toward the lower body from a lower surface of the upper space (figs 9-10 & above for claim 5; only employing ribs of figs 9-10 for claims 6-7, 91b lays on the lower surface of the upper space as shown in fig 9) , and 
a receiving slit (figs 10 & below) in close contact with an associated one of the contact parts is formed at a front end of each of the plurality of support ribs (figs 9-10 & below); and
the receiving slit is configured to have a width equal to or smaller than a width of the contact part (figs 10 & below).

    PNG
    media_image5.png
    511
    826
    media_image5.png
    Greyscale


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The main reason for indicating claim 8 and its dependent claim 9 as allowable is the inclusion of the limitations, inter alia, of:
“The electric actuator assembly of claim 7, wherein at least one of the plurality of support ribs (26) is provided with a through slit (29) through which the contact part (49a) passes, and the contact part (49a) passing through the through slit (29) is seated in the receiving slit (28) of another support rib (27) and is supported by the receiving slit.”

    PNG
    media_image6.png
    357
    758
    media_image6.png
    Greyscale

The closest prior art Yamaura et al. (US20210242754), either alone or in combination, do not disclose the above limitations.
Yamaura discloses the support ribs 54a-c (figs 3-4) or ribs formed by 91 (figs 10 & above for claims 6-7) only have one slits for one terminal (23 or 24). 

Conclusion
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gottschalk et al. (US20120139371) reads on at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834